Citation Nr: 1335401	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-48 806	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that in relevant part denied entitlement to a TDIU.  VA's Agency of Original Jurisdiction (AOJ) is the RO in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2011.  A transcript of the hearing is of record.


FINDING OF FACT

On September 21, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he was requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant appeared before the Board by videoconference on September 21, 2011, and personally withdrew this appeal, as documented in the hearing transcript.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board accordingly does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


